In re: Dalton Prejean applying for Supervisory Writs and Stay Order, Parish of Ouachita.
The application for stay is denied and the writ application is denied.
DIXON, C. J., and CALOGERO and DENNIS, JJ., concur in the denial.
Although each of us voted for a rehearing when this case was before us on appeal, on the question of appellate review of the proportionality of sentence, that issue was presented to the United States Supreme Court in a writ application by the defendant, and the application was denied. The only other substantial issue now raised, on which we have not ruled before, is the constitutionality of the death penalty imposed on a defendant under the age of eighteen. We are told by applicant that the United States Supreme Court granted writs on April 6, 1981, in Eddings v. Oklahoma, - U.S. -, 101 S.Ct. 1756, 68 L.Ed.2d 237, and that the issue is now before the United States Supreme Court. That allegation, however, is not supported in the application before us.